Electronically Filed
                                                               Supreme Court
                                                               SCWC-29746
                                                               14-DEC-2010
                                                               07:38 AM

                              NO. SCWC-29746



             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                     vs.


           DAVID MAXWELL, Petitioner/Defendant-Appellant.




           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CASE NO. 1P10808566)


          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                (By: Recktenwald, C.J., for the court1

                                                      )


            Petitioner/Defendant-Appellant David Maxwell’s


application for writ of certiorari filed on November 1, 2010, is


hereby rejected.

            DATED:   Honolulu, Hawai'i, December 14, 2010.

                                            FOR THE COURT:



                                            Chief Justice


John M. Tonaki, Public Defender,

Jon N. Ikenaga, Deputy Public

Defender, for petitioner/defendant­
appellant, on the application.





      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

Circuit Judge Pollack, assigned by reason of vacancy.